NUMBER 13-19-00260-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


         IN THE INTEREST OF A.A.A. AND J.L.A. JR., CHILDREN


                    On appeal from the 343rd District Court
                           of Bee County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court on Appellant's Motion for Leave to File

Amended Brief. The clerk’s record was filed on September 9, 2019. On October 11, 2019,

this Court notified Appellant by letter that no reporter’s record exists and appellant’s brief

was due on or before November 12, 2019. Subsequently, appellant filed his original brief

and then his first amended brief along with this Motion for Leave. On January 6, 2020,
this Court notified appellant that his amended brief was not in compliance with Tex. R.

App. P. 38.1(k) and 9.4(h).

       The Court GRANTS appellant’s motion for leave to file the brief and ORDERS the

appellant to file an amended brief on or before March 2, 2020. No further extensions will

be granted absent exigent circumstances. If appellant fails to file an amended brief within

the specified period of time, the Court will act appropriately to ensure that appellant's

rights are protected. See id. R. 38.8(b)(4).

                                                                     PER CURIAM

Delivered and filed the
30th day of January, 2020.




                                               2